DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species 1: Figures 1-4;
Species 2: Figures 1, 5A;
Species 3: Figures 1, 5B;
Species 4: Figures 1, 5C;
Species 5: Figures 1, 5D;
Species 6: Figures 6-9C. 
The species are independent or distinct because In Figs. 2 to 4, the glass tube 302 is a simple straight tube with a circular cross-section, the emitter volume 206 is identical with the cooling volume, and the cooling medium streams therethrough into one direction only; In Fig. 5A, a glass tube 502 may also have a circular outer surface 504. 
However, glass tube 502 comprises an internal partitioning or sub-dividing wall 506 sub- dividing the inner volume of tube 502 into an upper sub-volume or sub-tube 508 and a lower sub-volume or sub-tube 510; In Fig. 5B, an inner sub-volume or sub-tube 528 is encompassed by and extends inside an outer tube 530, wherein tubes 528, 530 are concentrically arranged to each other; In Fig. 5C a tube 552 with an outer circular cross- section comprises wall 554 with a varying wall thickness. Specifically, an upper portion10 556 of tube 552 has larger thickness, while thickness decreases towards a lower portion 558; In Fig. 5D, a tube 582 with circular perimeter comprises wall 584 confining emitter volume 586 which receives emitter 588. A plurality20 of capillary tubes 590 are embedded within wall 584; In Fig. 6, emitter volume 706 with two emitters 702 is defined inside 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic, as the embodiment of Figures 6-9C specifically disclose two radiation emitters in a single tube with integrally closed free end, while the inner and outer tube arrangement is shown in Figure 5B with a single emitter.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one or more of the following reason(s) apply:  
a.	The prior art applicable to one invention would not likely be applicable to another invention;
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.	The inventions require a different field of search (for example, searching different classes/subclasses, electronic resources, and/or employing different search queries).
For example, a reference reading on one Species would not likely read on the other Species due to the mutually exclusive and divergent features of each Species, i.e. differing arrangement and number of emitters, tubes, and cooling.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made request an oral election to the above restriction requirement in view of the presence of no generic claims.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/            Primary Examiner, Art Unit 3763